Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 1 of 19 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

   GRADY COOKSEY,                                     Case No:

         Plaintiff,
                                                      JURY TRIAL DEMANDED
         v.

   CENTERSTATE BANK CORPORATION,
   ERNEST S. PINNER, CHARLES W.
   MCPHERSON, JAMES H. BINGHAM,
   MICHAEL J. BROWN SR., CHARLES
   DENNIS CARLTON, MICHAEL F.
   CIFERRI, JOHN C. CORBETT, JODY
   JEAN DREYER, GRIFFIN A. GREENE,
   JOHN H. HOLCOMB III, RICHARD
   MURRAY IV, GEORGE TIERSO
   NUNEZ, THOMAS E. OAKLEY, G.
   RUFFNER PAGE JR., WILLIAM KNOX
   POU JR., DANIEL R. RICHEY, DAVID
   G. SALYERS, JOSHUA A. SNIVELY SR.,
   and MARK W. THOMPSON,

         Defendants.


       Plaintiff Grady Cooksey (“Plaintiff”), as trustee for the Grady M. Cooksey Jr. Family Trust,

by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants (defined below),

alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and

upon information and belief as to all other matters, based upon, inter alia, the investigation

conducted by and through Plaintiff’s attorneys.


                                                  1
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 2 of 19 PageID #: 2




                                   NATURE OF THE ACTION

        1.     This is an action against CenterState Bank Corporation (“CenterState” or the

“Company”), and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17

C.F.R. § 240.14a-9, in connection with the proposed acquisition (the “Proposed Transaction”) of

CenterState by South State Corporation (“South State”).

                                 JURISDICTION AND VENUE

        2.     The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

        3.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

        4.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New York

City.

        5.     In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.




                                                  2
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 3 of 19 PageID #: 3




                                            PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of CenterState’s

common stock.

       7.      Defendant CenterState operates as a holding company for CenterState Bank, N.A.

that provides various consumer and commercial banking services to individuals, businesses, and

industries. CenterState operates a correspondent banking and capital markets service division

which earns commissions on fixed income security sales, fees from hedging services, loan

brokerage fees and consulting fees for services related to these activities. This division maintains

offices in New York City. The Company’s common stock trades on the Nasdaq Global Select

Market (“NASDAQ”) under the ticker symbol, “CSFL.”

       8.      Defendant Ernest S. Pinner (“Pinner”) is Executive Chairman of the Board of the

Company.

       9.      Defendant Charles W. McPherson (“McPherson”) is Lead Director of the

Company.

       10.     Defendant James H. Bingham (“Bingham”) is a director of the Company.

       11.     Defendant Michael J. Brown Sr. (“Brown”) is a director of the Company.

       12.     Defendant Charles Dennis Carlton (“Carlton”) is a director of the Company.

       13.     Defendant Michael F. Ciferri (“Ciferri”) is a director of the Company.

       14.     Defendant John C. Corbett (“Corbett”) is President, Chief Executive Officer

(“CEO”), and a director of the Company.

       15.     Defendant Jody Jean Dreyer (“Dreyer”) is a director of the Company.

       16.     Defendant Griffin A. Greene (“Greene”) is a director of the Company.

       17.     Defendant John H. Holcomb III (“Holcomb”) is a director of the Company.



                                                 3
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 4 of 19 PageID #: 4




       18.    Defendant Richard Murray IV (“Murray”) is a director of the Company.

       19.    Defendant George Tierso Nunez (“Nunez”) is a director of the Company.

       20.    Defendant Thomas E. Oakley (“Oakley”) is a director of the Company.

       21.    Defendant G. Ruffner Page Jr. (“Page”) is a director of the Company.

       22.    Defendant William Knox Pou Jr. (“Pou”) is a director of the Company.

       23.    Defendant Daniel R. Richey (“Richey”) is a director of the Company.

       24.    Defendant David G. Salyers (“Salyers”) is a director of the Company.

       25.    Defendant Joshua A. Snively Sr. (“Snively”) is a director of the Company.

       26.    Defendant Mark W. Thompson (“Thompson”) is a director of the Company.

       27.    Defendants Pinner, McPherson, Bingham, Brown, Carlton, Ciferri, Corbett,

Dreyer, Greene, Holcomb, Murray, Nunez, Oakley, Page, Pou, Richey, Salyers, Snively, and

Thompson are collectively referred to herein as the “Individual Defendants.”

       28.    Defendants CenterState and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                              OTHER RELEVANT ENTITIES

       29.    South State operates as a bank holding company for South State Bank that provides

a range of retail and commercial banking services, mortgage lending services, trust and wealth

management services, and consumer finance loans. South State is incorporated in South Carolina

with principal executive offices located in Columbia, South Carolina. South State’s common stock

trades on the NASDAQ under the ticker symbol, “SSB.”

                              SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       30.    On January 27, 2020, CenterState and South State announced that they had entered



                                               4
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 5 of 19 PageID #: 5




into a definitive agreement to combine in an all-stock transaction. Under the terms of the merger

agreement, CenterState shareholders would receive 0.3001 shares of South State common stock

for each share of CenterState common stock they own. CenterState shareholders would own

approximately 53% and South State shareholders would own approximately 47% of the combined

company. The press release states, in pertinent part:

           South State and CenterState to Combine in Merger of Equals to Create
                             Leading Southeast Regional Bank

       Combined Company Positioned to be a High Performance Financial Institution
        with Approximately $34 Billion in Assets Serving 18 High Growth Markets in
                                  six Southeastern States

             Merger Creates the 8th Largest Bank Headquartered in the Southeast

           Financially Compelling Combination for Both Companies’ Shareholders

        Combines Two Low-Cost Deposit Bases with Over One Million Customers and
            a Well Positioned Branch Network from Florida through Virginia

       January 27, 2020 07:30 AM Eastern Standard Time

       WINTER HAVEN, Fla. & COLUMBIA, S.C.--(BUSINESS WIRE)--CenterState
       Bank Corporation (NASDAQ: CSFL) (“CenterState”), the parent company of
       CenterState Bank, and South State Corporation (NASDAQ: SSB) (“South State”),
       the parent company of South State Bank, jointly announced today that they have
       entered into a definitive agreement under which the companies will combine in an
       all-stock merger of equals with a total market value of approximately $6 billion to
       create a leading Southeastern-based regional bank.

       Under the terms of the merger agreement, which was unanimously approved by the
       Boards of Directors of both companies, CenterState shareholders will receive
       0.3001 shares of South State common stock for each share of CenterState common
       stock they own. CenterState shareholders will own approximately 53% and South
       State shareholders will own approximately 47% of the combined company.

       The combined company will operate under the South State Bank name and will
       trade under the South State ticker symbol SSB on the Nasdaq stock market. The
       company will be headquartered in Winter Haven, Florida and will maintain a
       significant presence in Columbia and Charleston, South Carolina; Charlotte, North
       Carolina; and Atlanta, Georgia.



                                                5
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 6 of 19 PageID #: 6




      Robert R. Hill, Jr., CEO of South State, will serve as Executive Chairman of the
      combined company. John C. Corbett, CEO of CenterState, will be CEO of the
      combined company. The Board of Directors of the combined company will consist
      of sixteen directors evenly split between the two legacy companies.

                                        *      *       *

      Financially Attractive Metrics for Shareholders

  •   Significant Earnings Per Share Accretion: The transaction is projected to deliver
      in excess of 20% EPS accretion to South State once cost saves are fully phased in,
      with minimal tangible book value dilution and a TBVPS earnback period of less
      than one year.
  •   Cost Synergies: The companies have identified $80 million in expected annual net
      cost savings fully phased in by 2022, representing approximately 10% of projected
      2020 combined non-interest expenses.
  •   Leading Pro Forma Profitability: On a pro forma basis, the combined company
      is expected to deliver robust profitability metrics.
      Executive Leadership

      The merger will combine the executive management teams from both
      organizations. In addition to Robert Hill, Executive Chairman, and John Corbett,
      CEO, the executive team of the combined company will include three members
      from each legacy company.

      Executive Leadership

      The merger will combine the executive management teams from both
      organizations. In addition to Robert Hill, Executive Chairman, and John Corbett,
      CEO, the executive team of the combined company will include three members
      from each legacy company.

      CenterState Leadership                        South State Leadership
      Will Matthews, Chief Financial Officer        Renee Brooks, Chief Operating Officer
      Steve Young, Chief Strategy Officer           Greg Lapointe, Chief Banking Officer
      Richard Murray, President                     John Pollok, SEVP & Board Member

      Approval and Timing

      The merger is expected to close in the third quarter of 2020, subject to satisfaction
      of customary closing conditions, including receipt of customary regulatory
      approvals and approval by the shareholders of each company.

      Transaction Advisors


                                               6
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 7 of 19 PageID #: 7




       Piper Sandler & Co. served as financial advisor to South State, with Wachtell,
       Lipton, Rosen & Katz serving as legal advisor.

       Keefe, Bruyette & Woods, A Stifel Company, served as financial advisor to
       CenterState, with Davis Polk & Wardwell LLP serving as legal advisor.

       31.      On March 16, 2020, Defendants caused to be filed with the SEC a Form S-4

Registration Statement (the “Registration Statement”) under the Securities Act of 1933 in

connection with the Proposed Transaction.

   B. The Registration Statement Contains Materially False and Misleading Statements
      and Omissions

       32.      The Registration Statement, which recommends that CenterState shareholders vote

in favor of the Proposed Transaction, omits and/or misrepresents material information concerning:

(1) the sales process leading up to the Proposed Transaction; and (2) the financial analyses

performed by the Company’s financial advisor, Keefe, Bruyette & Woods, Inc. (“KBW”), in

connection with its fairness opinion.

       33.      The omission of the material information (referenced below) renders the following

sections of the Registration Statement false and misleading, among others: (i) Background of the

Merger; (ii) CenterState’s Reasons for the Merger; Recommendation of the CenterState Board of

Directors; and (iii) Opinion of CenterState’s Financial Advisor.

       34.      Unless and until the material misstatements and omissions (referenced below) are

remedied before the anticipated shareholder vote, CenterState shareholders will be forced to make

a voting decision on the Proposed Transaction without full disclosure of all material information.

In the event the Proposed Transaction is consummated, Plaintiff may seek to recover damages

resulting from Defendants’ misconduct.

             1. Material Omissions Concerning the Sales Process Leading up to the
                Proposed Transaction

       35.      The Registration Statement omits material information concerning the sales process

                                                7
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 8 of 19 PageID #: 8




leading up to the Proposed Transaction.

       36.     In August 2019, senior executives at CenterState and South State discussed a

potential framework for a merger of equals between the two companies, including ways to

approach decisions regarding the name, headquarters, board of directors, and executive leadership

of the combined company.

       37.     On September 19, 2019 the CenterState Board held an annual strategic retreat

during which the Board discussed with KBW CenterState’s future growth prospects and potential

strategic direction. The Board reviewed “various alternatives for creating shareholder value,

including organic growth, additional mergers with smaller institutions, a sale of the company and

a merger of equals with a company such as South State.” The Board encouraged Defendant Corbett

to continue discussions with South State and “one other potential merger of equals partner.”

       38.     According to the Registration Statement, “CenterState engaged in high-level

discussions with the other potential merger of equals partner but such discussions never progressed

beyond the preliminary phase.”

       39.     The Registration Statement, however, fails to disclose with sufficient specificity to

what extent discussions with the “other potential merger of equals partner” had progressed.

       40.     On October 1, 2019, South State and CenterState entered into a mutual

confidentiality agreement to facilitate an informed discussion about a potential merger.

Subsequently, the parties exchanged non-public financial information.

       41.     At a regularly scheduled meeting on October 17, 2019, CenterState’s Board

reviewed preliminary financial aspects of a proposed transaction with South State and “continued

to indicate its support for continued focus on a potential merger of equals with South State[.]”

       42.     During November 2019, senior management of CenterState and South State held a



                                                8
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 9 of 19 PageID #: 9




number of meetings where they discussed transaction “terms relating to the name, headquarters,

board of directors and executive leadership of the combined company, as well as the factors and

data that should be used for determining the pricing of the potential transaction[.]”

       43.     On November 22, 2019, South State’s board of directors held a special meeting.

During the meeting, South State’s CEO “indicated that although [South State and CenterState] had

discussed generally how pricing had historically been approached in the context of mergers of

equals in the banking industry, the discussions to date did not involve specific pricing terms.” For

some reason the parties had not discussed specific pricing terms despite exchanging non-public

financial information, conducting ongoing negotiations with one another for several months, and

discussing several other key terms.

       44.     In December 2019, South State and CenterState continued to engage in discussions

regarding a potential transaction. As part of these discussions, the parties discussed the fact that

South State and CenterState stocks had begun to trade apart in early November 2019 and continued

to do so. Representatives for each party “acknowledged that [an at-market] deal might not be viable

if the two stocks continued to trade apart, and any exchange ratio that was ultimately agreed would

need to take into account each party’s share price level at the relevant time.”

       45.     On December 17, 2019, the South State board of directors held a special meeting

to discuss the potential transaction with CenterState. During the meeting, it was noted that “the

parties were generally aligned on certain proposed governance terms for the potential transaction,

including the name, headquarters, continuing director split and executive leadership of the

combined company.” It was also noted that negotiations regarding “the exchange ratio and the

structure of the bank merger” were ongoing.

       46.     That same day, CenterState’s Board held a special meeting to discuss the potential



                                                 9
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 10 of 19 PageID #: 10




transaction with South State. The Board was updated concerning “discussions relating to certain

proposed governance terms for the potential transaction, including the name, headquarters,

continuing director split and executive leadership of the combined company.” These proposed

governance terms contemplated, among other things, that South State’s CEO would serve as

Executive Chairman of the combined company and that CenterState’s CEO would serve as CEO

of the combined company. Further, the Board was made aware of “discussions that had continued

between representatives of South State and CenterState since the prior meeting of the CenterState

board of directors, including possible exchange ratios and the resulting implied premiums to

CenterState’s stock price at that time and the structure of the merger.” Following discussion, the

Board “directed CenterState management to continue to move forward with the negotiation of the

potential transaction.”

       47.     The Registration Statement, however, fails to disclose the possible exchange ratios

and resulting implied premiums for CenterState’s stock that were discussed at those relevant times.

       48.     Also, as provided in the Registration Statement, in “December 2019, a novel strain

of coronavirus, COVID-19, was reported in Wuhan, China . . . [and] has since spread rapidly to

other countries, including the United States.” As the Company now acknowledges, the coronavirus

may adversely impact South State and CenterState businesses. The combined company’s financial

condition may be adversely affected by COVID-19 if “South State or CenterState is unable to

recover from a business disruption on a timely basis[.]” Further, the Company concedes that the

“coronavirus outbreak could also delay, increase the costs of, or otherwise adversely affect, the

integration of the businesses of the two companies following the completion of the merger and

make it more difficult for the combined company to realize anticipated synergies and cost savings

in the amounts estimated or in the time frame contemplated or at all[.]”



                                               10
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 11 of 19 PageID #: 11




       49.      During the “first few weeks of January 2020,” South State and CenterState

management “had several conversations regarding the terms of the potential transaction, including

with respect to the calculation of the exchange ratio, and the timing for announcing the potential

transaction.”

       50.      The Registration Statement, however, fails to disclose the possible exchange ratios

and resulting implied premiums for CenterState’s stock that were discussed at those relevant times.

       51.      Then, on January 16, 2020, CenterState held a Board meeting. At the meeting,

KBW presented that “CenterState would own approximately 53% of the resulting company” in

connection with the Proposed Transaction. The Board discussed the divergence in stock price of

CenterState and South State, with “management presenting a range of exchange ratios that would

give CenterState shareholders a premium to its stock price to facilitate the transaction, noting the

general agreement between the parties on pricing.” The Board discussed “the proposed

management structure, headquarters, and name as well as merger structure, and the need to retain

key leaders in order for the transaction to be successful.” The Board directed management to move

forward with finalizing the terms of the transaction over the next week, with the goal of agreeing

on a final exchange ratio after market close on Friday, January 24, 2020.

       52.      On January 21, 2020, the South State board held a meeting where it “was noted

that, following recent discussions and based on the relative movements in each party’s share price

over the preceding weeks, there was general alignment on pricing, with the exchange ratio to be

calculated after market close on Friday, January 24 based on an agreed calculation methodology

and approximate implied premium to CenterState’s closing share price, subject to any significant

changes in either party’s share price over the remainder of the week.”

       53.      The Registration Statement, however, fails to disclose the agreed upon calculation



                                                11
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 12 of 19 PageID #: 12




methodology and approximate implied premium to CenterState’s closing share price.

       54.     On January 24, 2020, the CenterState Board held a meeting. At the meeting,

CenterState’s CEO “provided an update on the terms of the potential transaction, including the

proposed exchange ratio of 0.3001 shares of South State common stock per share of CenterState

common stock based on final negotiations earlier that day.” The Board unanimously adopted and

approved the merger agreement.

       55.     The Registration Statement, however, fails to disclose with sufficient specificity

the discussions between CenterState and South State leading up to their agreement on the proposed

exchange ratio.

       56.     Since January 24, 2020 (the date the exchange ratio was calculated), CenterState’s

stock has fallen $8.18 per share or over 35% to close at $15.15 on April 3, 2020. 1

       57.     Discussions between CenterState and South State leading up to and concerning the

possible exchange ratios and resulting implied premiums, as well as discussions concerning the

parties’ agreement thereto, are material and must be disclosed: (i) given the Registration

Statement’s characterization of the exchange ratio as a peripheral term to be decided after several

governance terms had been discussed at length, including the name, headquarters, board

composition and executive leadership of the combined company; 2 (ii) to shed light on whether the



1
  By comparison, over this same period, the Nasdaq composite index has only fallen 1,941.83
points or 20.8% to close at 7,373.08 on April 3, 2020. Since January 24, 2020, South State’s stock
has fallen $34.75 per share or 40.6% to close at $50.77 per share on April 3, 2020. Meanwhile,
the merger consideration exchange ratio of 0.3001 shares of South State common stock for each
share of Centerstate common stock “is fixed and will not be adjusted for changes in the market
price of either South State common stock or CenterState common stock.”
2
  The Registration Statement provides that the board of the combined company will consist of
eight (8) legacy CenterState directors, including Defendant Corbett (the CEO of CenterState as


                                               12
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 13 of 19 PageID #: 13




proposed merger consideration—a key factor weighing on a reasonable shareholder’s decision to

approve or reject a merger—is fair and was the product of arm’s length negotiations; (iii) given

that the Proposed Transaction was negotiated during the COVID-19 outbreak and the Company’s

acknowledgment that this outbreak can “adversely affect . . . the integration of the businesses of

the two companies following the completion of the merger and make it more difficult for the

combined company to realize anticipated synergies and cost savings in the amounts estimated or

in the time frame contemplated or at all”; and (iv) given the sharp decline in CenterState’s stock

price since the announcement of the Proposed Transaction.

       58.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to CenterState shareholders.

             2. Material Omissions Concerning KBW’s Financial Analyses

       59.      In connection with the Proposed Transaction, the Registration Statement omits

material information concerning analyses performed by KBW.

       60.      The Registration Statement fails to disclose the individual multiples and financial

metrics of each company and transaction utilized by KBW in its “South State and CenterState

Selected Companies Analysis[,]” “Pro Forma Selected Companies Analysis[,]” and “Selected

Transactions Analysis[.]”

       61.      The Registration Statement fails to disclose the following concerning KBW’s

“Financial Impact Analysis”: (1) closing balance sheet estimates as of June 30, 2020 for South

State and CenterState; (2) the pro forma assumptions provided by South State and CenterState

managements; (3) the extent to which the Proposed Transaction could be accretive to South State’s



immediately prior to the effective time), Defendant McPherson, and Defendant Pinner. Further,
as of the effective time, “John C. Corbett will serve as the Chief Executive Officer of the
combined company and the President and Chief Executive Officer of the combined bank[.]”

                                                13
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 14 of 19 PageID #: 14




estimated 2020 EPS, estimated 2021 EPS and estimated 2022 EPS and could be dilutive to South

State’s estimated tangible book value per share as of June 30, 2020; and (4) the extent to which

the Proposed Transaction could be accretive relative to CenterState’s estimated 2022 EPS.

       62.     The Registration Statement fails to disclose the following concerning KBW’s

“South State Discounted Cash Flow Analysis”: (1) the individual inputs and assumptions

underlying the (i) discount rates ranging from 7.0% to 11.0%, and (ii) range of 11.0x to 15.0x

South State’s estimated 2025 earnings; (2) the estimated excess cash flows that South State could

generate over the period from January 1, 2020 through December 31, 2024 as a stand-alone

company and all underlying line items thereto; (3) the terminal value of South State; and (4) the

basis for KBW’s assumption that South State would maintain a tangible common equity to tangible

asset ratio of 8.00% and would retain sufficient earnings to maintain that level.

       63.     The Registration Statement fails to disclose the following concerning KBW’s

“CenterState Discounted Cash Flow Analysis”: (1) the individual inputs and assumptions

underlying the (i) discount rates ranging from 7.0% to 11.0%, and (ii) range of 11.0x to 15.0x

CenterState’s estimated 2025 earnings; (2) the estimated excess cash flows that CenterState could

generate over the period from January 1, 2020 through December 31, 2024 as a stand-alone

company and all underlying line items thereto; (3) the terminal value of CenterState; and (4) the

basis for KBW’s assumption that CenterState would maintain a tangible common equity to

tangible asset ratio of 8.00% and would retain sufficient earnings to maintain that level.

       64.     The Registration Statement fails to disclose the following concerning KBW’s “Pro

Forma Combined Discounted Cash Flow Analysis”: (1) the individual inputs and assumptions

underlying the (i) discount rates ranging from 6.5% to 10.5%, and (ii) range of 11.0x to 15.0x the

pro forma combined entity’s estimated 2025 earnings; (2) the estimated excess cash flows that the



                                                14
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 15 of 19 PageID #: 15




pro forma combined entity could generate over the period from July 1, 2020 through December 31,

2024 and all underlying line items thereto; (3) the terminal value of the pro forma combined entity;

(4) the basis for KBW’s assumption that the pro forma combined entity would maintain a tangible

common equity to tangible assets ratio of 8.00% and would retain sufficient earnings to maintain

that level; and (5) the pro forma combined entity’s estimated 2025 earnings.

       65.     The Board, in consultation with the Company’s financial advisors, considered

“each of CenterState’s, South State’s and the combined company’s business, operations, financial

condition, asset quality, earnings, and prospects” in reaching its decision to recommend to

shareholders to approve the Proposed Transaction. Yet the Registration Statement fails to disclose

CenterState’s, South State’s, and the pro forma combined company’s estimated excess cash flows

that were utilized by KBW in its financial analyses and in rendering its fairness opinion. 3 This

information must be disclosed.

       66.     The valuation methods, underlying assumptions, and key inputs used by

KBW in rendering its purported fairness opinion must be fairly disclosed to CenterState

shareholders. The description of KBW’s fairness opinion and analyses, however, fails to include

key inputs and assumptions underlying those analyses. Without the information described above,

CenterState shareholders are unable to fully understand KBW’s fairness opinion and analyses, and

are thus unable to determine how much weight, if any, to place on them in determining whether to

vote for or against the Proposed Transaction. This omitted information, if disclosed, would

significantly alter the total mix of information available to CenterState shareholders.




3
  The Registration Statement also provides that the Board considered “that the merger would
create synergies and potential enhanced economies of scale that would result in the combined
company having the opportunity to have superior future earnings and prospects compared to
CenterState’s earnings and prospects on a stand-alone basis[.]”

                                                15
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 16 of 19 PageID #: 16




                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        67.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        68.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Registration Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(a) of the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        69.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Registration Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Registration Statement.

        70.     The false and misleading statements and omissions in the Registration Statement

are material in that a reasonable shareholder would consider them important in deciding how to

vote on the Proposed Transaction.

        71.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

        72.     Because of the false and misleading statements and omissions in the Registration

Statement, Plaintiff is threatened with irreparable harm.



                                                16
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 17 of 19 PageID #: 17




                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       73.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       74.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement filed with the SEC, they had the power to and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the false and misleading Registration Statement.

       75.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected. As officers and/or directors of a publicly

owned company, the Individual Defendants had a duty to disseminate accurate and truthful

information with respect to the Registration Statement, and to correct promptly any public

statements issued by the Company which were or had become materially false or misleading.

       76.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Registration Statement and had the ability to prevent the issuance of the



                                                 17
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 18 of 19 PageID #: 18




statements or to cause the statements to be corrected. The Registration Statement at issue contains

the recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

Individual Defendants were directly involved in the making of the Registration Statement.

       77.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Proposed Transaction. The Registration Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       78.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       79.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;




                                               18
Case 1:20-cv-01709-FB-VMS Document 1 Filed 04/06/20 Page 19 of 19 PageID #: 19




       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



Dated: April 6, 2020                                Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    By: /s/ Daniel Sadeh
                                                    Daniel Sadeh, Esq.
                                                    Zachary Halper, Esq. (to be admitted pro hac
                                                    vice)
                                                    375 Park Avenue, Suite 2607
                                                    New York, NY 10152
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600
                                                    Email: sadeh@halpersadeh.com
                                                            zhalper@halpersadeh.com

                                                    Counsel for Plaintiff




                                               19
